Citation Nr: 1116848	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post radial fracture of the right wrist. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for residuals of trauma to the left rib cage.

4.  Entitlement to service connection for bilateral knee disorders.
 
5.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  

6.  Entitlement to an initial disability rating in excess of 10 percent for sciatic nerve deficit of the right lower extremity associated with degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to November 2005, including combat service in Iraq, and his decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating decision the RO granted service connection for status post radial fracture of the right wrist and assigned that disability a 10 percent disability rating effective from November 2, 2005; granted service connection for degenerative disc disease of the lumbar spine and assigned that disability a noncompensable rating effective from November 2, 2005; and denied service connection for bilateral hearing loss, bilateral knee disorders, and residuals of trauma to the left rib cage.  

The Veteran appealed the initial ratings assigned and denials of service connection.  During the pendency of the lumbar spine rating claim, in a May 2008 rating decision the RO increased the evaluation from zero to 20 percent for that disability; and granted a separate 10 percent disability rating for sciatic nerve deficit of the right lower extremity associated with degenerative disc disease of the lumbar spine.  

After initiating his appeal, in June 2007 the Veteran testified before a RO Decision Review Officer at the RO.

In the REMAND portion of the decision below, the Board addresses the issues of entitlement to service connection for residuals of trauma to the left rib cage, for bilateral knee disorders, and for bilateral hearing loss; and the issues of higher initial disability ratings for the lumbar spine disability and associated sciatic nerve deficit of the right lower extremity.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's status post radial fracture of the right wrist is productive of a range of motion of 70 degrees of dorsiflexion and 80 degrees of palmar flexion, with tenderness and pain on ulnar deviation, and no evidence of ankylosis.

2.  The Veteran is right-hand dominant.

3.  The Veteran's status post radial fracture of the right wrist has been productive of neurologic impairment of the right wrist and hand that results in disability analogous to no more than mild incomplete paralysis of the right musculospiral nerve (radial nerve).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for status post radial fracture of the right wrist have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.71a, Diagnostic Codes 5214, 5215 (2010). 

2.  The criteria for a separate 20 percent disability rating for mild incomplete paralysis of the right wrist and hand have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.69, 4.123, 4.124, 4.124a, Diagnostic Code 8514 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a letter provided in November 2006, and an undated letter apparently sent before August 2005.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increased rating.  

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a September 2008 statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claim on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment, and records of medical treatment received from VA.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Also, the Veteran was afforded a requested hearing at the RO before a Decision Review Officer in June 2007.  He initially requested a hearing before the Board; however, he later withdrew that request.

VA examined the medical history of the Veteran's service-connected lumbar spine and wrist disabilities for compensation purposes addressing the rating claim.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that although the Veteran reported that his right wrist disability worsened over time, he has not reported that it has worsened since the most recent VA examination in August 2005.  As such, a remand is not required solely due to the passage of time since the August 2005 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim for a Higher Initial Rating for the Right Wrist Disability 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion.  Many factors are to be considered in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements describing the symptoms of the right wrist disability are deemed competent evidence.  And these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (2010).

On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board must consider both as service-connected disability.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The RO has evaluated the appealed right wrist disability rating under rating criteria for evaluating the musculoskeletal system, under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).  Under that code, a 10 percent rating represents the maximum available benefit.  Thus, the Veteran is in receipt of the maximum evaluation assignable for limitation of motion of the wrist.  To warrant a higher rating, the evidence must demonstrate favorable ankylosis (frozen joint) in 20 to 30 degrees of dorsiflexion. 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Review of the medical records on file shows that the Veteran's service-connected status post radial fracture of the right wrist does not demonstrate ankylosis, favorable or otherwise.  During an August 2005 VA examination of the right wrist, the Veteran reported complaints of occasional pain in the wrist and of weakness when he moves his wrist.  He reported that the symptoms occurred intermittently as often as three to four times a week, lasting up to three hours.  He reported that the condition did not cause incapacitation that he had not had any prosthetic implants of the joint, and the condition did not result in any time lost from work.  The functional impairment consisted of not being able to lift heavy objects.  

On examination, the appearance of the right wrist joint was within normal limits.  Range of motion of the right wrist was overall normal, with dorsiflexion of 70 and palmar flexion of 80.  The examiner recorded that the right wrist joint function is additionally limited by pain after repetitive use, and pain was the major functional impact; but joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination on repetitive use.  After examination the report contains a diagnosis a diagnosis of status post right radial fracture, right wrist strain, with subjective factors of right wrist pain and objective factors of tenderness in the lateral wrist joint, pain on ulnar deviation.  Notably, on examination, ulnar deviation was to 45 degrees, with pain.  The report indicated that 45 degrees is normal. 

None of the remainder of the record on file contains any findings productive of a condition of favorable ankylosis of the right wrist.  During a June 2007 hearing at the RO before a Decision Review Officer the Veteran testified that he had diminished grip strength.  

On review of the foregoing, none of the evidence suggests a finding that the Veteran's right wrist disability demonstrates favorable ankylosis so as to warrant a disability rating in excess of 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

The Board has also considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca, supra.  However, there is no objective clinical indication he has symptoms causing functional limitation to a degree that would support an evaluation in excess of 10 percent for the right wrist disability.  Accordingly, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's service-connected status post radial fracture of the right wrist.  38 C.F.R. § 4.3.

The Board has determined that a separate disability rating may be assigned for neurological impairment involving the right wrist and hand associated with the service-connected right wrist disability.  Based on the anatomic and pathologic nature of the Veteran's right wrist disability, the most appropriate diagnostic criteria for a separate evaluation for neurological impairment is contained in 38 C.F.R. § 4.124a, Diagnostic Code 8514, for evaluation of paralysis of the musculospiral nerve (radial nerve).  

The Veteran is right-hand dominant, and under Diagnostic Code 8514, incomplete paralysis of the radial nerve is evaluated as 20 percent disabling for the major if found to be mild; 30 percent for the major limb if found to be moderate; and 50 percent for the major limb if the condition is found to be severe.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

As noted above, during the August 2005 VA examination of the right wrist, the Veteran reported complaints of occasional pain in the wrist and of weakness when he moved his wrist.  The Veteran testified during a June 2007 hearing that he had mildly diminished grip strength.  The Veteran is fully competent to provide evidence on the matter of the decreased strength in his grip associated with the service-connected right wrist disability, as compared with the left wrist and hand.  

Given the foregoing evidence, the Board finds that the Veteran's right wrist disability manifests separate neurological pathology of the right wrist and hand associated with the service-connected status post radial fracture of the right wrist.  Further, after affording the Veteran the benefit of the doubt in this matter, the Board finds that the neuropathy condition more nearly approximates incomplete paralysis of the musculospiral nerve on the right side that is productive of mild incomplete paralysis of that nerve.  In sum, after affording the benefit of the doubt to the Veteran the Board finds that the neuropathy of the right wrist and hand is productive of mild severity.  

Thus the assignment of a separate 20 percent disability rating, but no higher, is warranted for neuropathy productive of mild incomplete paralysis of the musculospiral nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8514.  The competent evidence does not show that the right wrist and hand radiculopathy is productive of more than mild incomplete paralysis of the musculospiral nerve so as to warrant a higher disability rating than the 20 percent granted here.  Id. 

In limiting the neurological disability rating to 20 percent, the Board is being mindful that during the August 2005 VA examination, while the examiner noted subjective factors including the Veteran's report of weakness, the examiner himself did not make any objective findings of weakness of the right wrist and hand.  To that extent, there is no medical evidence that the neurological impairment is productive of more than sensory involvement.  

When the neurological involvement is wholly sensory, the regulatory criteria require that the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  In this case, given the absence of any significant medical findings such as weakness, the Board finds that the picture of the Veteran's neurologic impairment of the right wrist and hand warrants a finding of a disability picture productive of no more than mild incomplete paralysis of the musculospiral nerve.  Thus, the Board finds that a separate disability rating of 20 percent and no more is warranted for associated neurologic impairment of the right wrist and hand.  

Beyond that, on a schedular rating basis, the preponderance of the evidence is against the Veteran's claim under any schedular criteria.  As the preponderance of the evidence is against the claim beyond the grant herein, the benefit of the doubt doctrine is not applicable, and the claim must be denied beyond the grant made here. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that, as outlined above, the rating criteria contemplate the Veteran's service-connected status post radial fracture of the right wrist and the associated neurologic impairment of the right wrist and hand.  The rating criteria are thus adequate to evaluate the Veteran's disability on review, and referral for consideration of extraschedular rating is not warranted for either.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran reported during his August 2005 VA examination that he was currently employed as a marksmanship instructor.  The record does not show that he is unable to secure or follow a substantially gainful occupation due to his service-connected right wrist disability.  As such, the Board finds that a TDIU is not raised by the record.

ORDER

An initial disability rating in excess of 10 percent for status post radial fracture of the right wrist is denied. 

Subject to the law and regulations governing payment of monetary benefits, a separate 20 percent rating for neurologic impairment of the right wrist and hand, is granted.  



REMAND

The Veteran claims entitlement to service connection for (1) bilateral hearing loss, (2) residuals of trauma to the left rib cage, and (3) bilateral knee disorders.  He also claims entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, and in excess of 10 percent for sciatic nerve deficit of the right lower extremity associated with degenerative disc disease of the lumbar spine.  A remand of the appeal regarding these issues is necessary for the following reasons.  

With respect to hearing loss, VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's DD Form 214 shows that the Veteran's primary specialty was field radio operator and marksmanship coach, and that he received a Combat Action Ribbon (Iraq), and other decorations reflect circumstances, conditions, and hardships of his combat service consistent with a finding that the Veteran experienced loud noise/acoustic trauma in service.

The Veteran's service treatment records contain audiology evaluations showing that audiology findings during service do not meet the requirements of 38 C.F.R. § 3.385 (2010) for hearing loss.  Nevertheless, review the different audiology evaluation findings during service reflect some extent of worsening of the Veteran's hearing during service even if never meeting requirements under 38 C.F.R. § 3.385.  It is unclear though whether the Veteran has a current hearing loss as defined under 38 C.F.R. § 3.385 (2010).  The last audiology examination was provided by VA almost six years ago in August 2005 during service.  The report of the August 2005 VA audiology examination contains pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
5
5
LEFT
0
5
0
10
0

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and left ears.  VA has not evaluated the Veteran's hearing since the August 2005 VA examination.  About one year later in June 2006, the Veteran addressed his hearing loss in a statement attached to his notice of disagreement initiating his appeal.  In that statement he attested that his hearing loss had worsened, and that the hearing loss was due to his extensive history of exposure to acoustic trauma. 

The Board has considered the Veteran's competent and credible report of having been exposed to acoustic trauma in service, of having impaired hearing since then, of a worsening of hearing loss symptoms since the last examination, and the medical history of ringing in his ears shown during service, and the absence of a current audiogram on which to base a decision on this matter.  Based on the foregoing, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature and etiology of any hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

With respect to the claim for service connection for residuals of trauma to the left rib cage, service treatment records show treatment for an injury to the left side of the ribs in March 2001.  In a statement received in June 2006, the Veteran attested that in service he suffered a severe impact and trauma when the turret of a tank hit him in his left rib cage.  He reported that he continues to have symptomatology due to the trauma to the left rib cage, including frequent pain and pulling in the left side of the ribs.  He also stated that he has these symptoms whenever he breathes deeply.

During an August 2005 VA examination of the Veteran's orthopedic-related claims, the examiner noted the Veteran's report of injury in which he hit the left side of the chest against a tank in 2003.  Otherwise, there is no further reference to that injury in the examination report and no diagnosis addressing the claimed disorder.  An addendum to the August 2005 VA examination report contains a diagnosis, in which the examiner stated that there were no objective findings on current examination.  It does not appear that the addendum was based on any findings from actual examination of the Veteran's chest injury.  

The Board finds that the August 2005 VA examination is inadequate with respect to the claimed residuals of trauma to the left rib cage, as it does not appear that the examiner examined the Veteran regarding that condition.  Further, a medical examination that fails to take into account credible lay assertions of an in-service injury is of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (medical examination held inadequate where "examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service.").  

In this regard, the Veteran is fully competent to attest that he has abnormal symptomatology involving the left side of his rib cage as he perceives it.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection' ").  

Therefore as the August 2005 VA examination is inadequate, another examination of the Veteran's claimed for residuals of trauma to the left rib cage is necessary.  In sum, based upon this record, the Board finds that these matters must be remanded because the current VA examination results do not describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Id. (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

With respect to the bilateral knee disorders service connection claim, the Veteran has asserted that he has had bilateral knee symptoms since service including pain and instability.  During a VA examination that was conducted during service in August 2005, the Veteran reported that he started experiencing pain in both knees after riding in an AAV (all terrain vehicle) in 2004.  At that time the examiner diagnosed that the Veteran's bilateral knee condition had resolved.  

However, the Veteran has consistently attested that he has had bilateral knee symptomatology since service.  The Veteran is fully competent to attest that he has abnormal symptomatology involving the bilateral knees as he perceives it.  See Barr The last VA examination of the Veteran's bilateral knee condition was at the 2004 examination in service.  Based on this record, the Board finds that these matters must be remanded because the current VA examination results on file do not describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Id. (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

With respect to the rating claims regarding the lumbar spine disability and associated sciatic nerve deficit of the right lower extremity, VA last examined the Veteran for compensation purposes for his service-connected lumbar spine disability in July 2007.  Since that time, as reflected by VA treatment records, the Veteran has received regular treatment from VA for his back and other conditions.  VA treatment records in 2008 show assessments of chronic back pain; with reports of constant unremitting back pain triggered by walking, prolonged sitting and standing, which was having effects on the Veteran's sleep, activities, mobility, and work.  In light of the findings suggesting a worsening of the low back disability, the Board finds that another VA examination is necessary to adjudicate this claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  The RO should schedule the veteran for: 
(i) An audiologic examination by a state-licensed audiologist, to determine the nature and etiology of any hearing loss disability; and  
(ii) An appropriate examination to determine 
(1) the nature and etiology of any residuals of trauma to the left rib cage, and of any bilateral knee disorders; and 
(2) the current nature, extent of severity, and manifestations of the service-connected degenerative disc disease of the lumbar spine, associated sciatic nerve deficit of the right lower extremity, and other neurological manifestations.   

The RO must make the claims file available to the examiners, who should review the claims folders in conjunction with the examinations.  All studies deemed appropriate in the medical opinion of the examiner should be performed and all findings should be set forth in detail. 

A.  Hearing Loss: The hearing loss examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  See 38 C.F.R. § 4.85(a).  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).

The hearing loss examiner should review the evidence and examine the Veteran performing all necessary studies, and, for any acquired hearing loss disability diagnosed (See 38 C.F.R. §3.385), should provide a medical opinion as to whether it is at least as likely as not that: 
(i) any current right and/or left ear hearing loss had a clinical onset during the Veteran's combat service or is related to any in-service disease, event, or injury; or
(ii) in the case of a hearing loss that constitutes an organic disease of the nervous system, became manifested to a compensable degree within one year of separation from active duty.

B.  Residuals of Trauma to the Left Rib Cage, and Bilateral Knee Disorders: For any chronic musculoskeletal condition involving the left side of the rib cage/chest, and/or bilateral knee disorder, found to be present, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition: 
(i) is related to or had its onset during service; or 
(ii) in the case of arthritis, became manifest to a degree of 10 percent within one year from date of termination of service.
In offering opinions, each examiner should specifically acknowledge and comment on the Veteran's competent report of a continuity of pertinent symptoms since service.  Each examiner should provide a complete rationale for all opinions expressed and conclusions reached.

C.  Degenerative Disc Disease of the Lumbar Spine: The examiner should identify all lumbar spine orthopedic pathological manifestations found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner should also discuss the nature and severity of the Veteran's right-sided lower extremity radiculopathy or neuropathy, and any left-sided lower extremity radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has chronic bowel, bladder or other chronic neurological problems related to his low back disability, and if so, discuss the nature and severity of such chronic neurological conditions.  

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.  

3.  Then readjudicate the appeal.  In doing so, with respect to the Veteran's service connection claims, the RO must consider the applicability of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010).  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


